    Case 5:21-cv-03165-SAC Document 9 Filed 08/31/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


CARLOS JAWON WILLIAMS,

                                 Petitioner,

            v.                                        CASE NO. 21-3165-SAC

ERIC N. WILLIAMS, ET AL.,


                                 Respondents.


                            MEMORANDUM AND ORDER



     This matter is before the Court on Petitioner’s petition for

writ of habeas corpus (Doc. 1). Petitioner has filed a motion for

leave to proceed in forma pauperis (Doc. 2), which is granted. In

his petition, Petitioner seeks dismissal of state criminal charges

and immediate release from the Sedgwick County Correctional Center

where he is awaiting criminal trial. Id. On July 26, 2021, the Court

issued a notice and order to show cause (NOSC) why this matter

should not be summarily dismissed without prejudice pursuant to
Younger v. Harris, 401 U.S. 37, 46 (1971). (Doc. 4.) Petitioner has

filed documents that may be liberally construed as a response to

the NOSC.

Legal Standards

     Requests for pretrial habeas corpus relief are disfavored.

Jones v. Perkins, 245 U.S. 391-92 (198). As explained in this

Court’s July 26, 2021 Notice and Order to Show Cause, the Younger
doctrine prevents federal courts from intervening in ongoing state

criminal proceedings unless “irreparable injury” is “both great and

immediate.”      See   Younger   v.   Harris,   401   U.S.   37,   46   (1971).
    Case 5:21-cv-03165-SAC Document 9 Filed 08/31/21 Page 2 of 4




Abstention under Younger is mandatory when (1) there is an ongoing

state criminal proceeding; (2) the state court provides an adequate

forum to hear the claims raised in the petition; and (3) the state

proceedings     involve      important    state    interests    traditionally

resolved by state law and state policies. See Winn v. Cook, 945

F.3d   1253,   1258     (2019)    (identifying    the   three   conditions   as

warranting Younger abstention); Brown ex rel. Brown v. Day, 555

F.3d 882, 888 (2009)(noting abstention is nondiscretionary when the

three conditions coexist).

       Even liberally construing the pro se petition, all three

conditions     appear   to   be   met.   First,   the   detention   Petitioner

challenges is due to ongoing state criminal proceedings. Second,

the state court is an adequate forum for Petitioner to litigate his

claims through pretrial proceedings, trial, and, if he is convicted,

direct appeal and postconviction remedies. Third, Kansas has an

important interest in enforcing its criminal laws through criminal

proceedings in the state court.

Analysis
       As stated above, on July 26, 2021, the Court issued an order

directing Petitioner to show good cause on or before August 26,

2021 why his petition should not be dismissed without prejudice

under the Younger doctrine. (Doc. 4.) On August 5, 2021, Petitioner

filed a document with this Court entitled “LAWS VIOLATED (against

the defendant Carlos Jawon Williams).” (Doc. 6.) This document lists

laws Petitioner believes have been violated, alleges that he has no

remaining state-court remedies because the motions he has filed in
state court “have been arbitrarily denied,” and reiterates his

asserted grounds for federal habeas relief. Id. at 1-5. He also
    Case 5:21-cv-03165-SAC Document 9 Filed 08/31/21 Page 3 of 4




attaches a copy of the Register of Actions from his state criminal

case. Id. at 6-17.

       The Court will liberally construe this document as a response

to the Court’s NOSC, as is appropriate because Petitioner is pro se

and has filed no other response to the NOSC. Liberally construing

the document, Petitioner argues that the state court is not an

adequate forum to hear the claims raised in the federal habeas

petition. But the Tenth Circuit has held that “‘unless state law

clearly   bars    the     interposition     of    the   federal    statutory    and

constitutional claims,’ a plaintiff typically has ‘an adequate

opportunity to raise federal claims in state court.’” Winn v. Cook,

945 F.3d 1253, 1258 (10th Cir. 2019) (citation omitted).

       In this case, Petitioner has not asserted that state law bars

him from raising in state court the claims he seeks to raise in

this   federal    habeas    petition.     And     “Younger    requires   only   the

availability of an adequate state-court forum, not a favorable

result in the state forum.” Id. (citation omitted). Thus, Petitioner

has not shown that the Younger doctrine does not apply. Nor does
Petitioner’s response allege that “irreparable injury” is “both

great and immediate,” which could warrant an exception to abstaining

under the Younger doctrine. See Younger, 401 U.S. at 46.

       The Court will therefore dismiss this matter without prejudice

pursuant to the Younger doctrine. The Court also concludes that its

procedural ruling in this matter is not subject to debate among

jurists    of    reason    and   declines        to   issue   a   certificate    of

appealability. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).
   Case 5:21-cv-03165-SAC Document 9 Filed 08/31/21 Page 4 of 4




    IT IS THEREFORE ORDERD that Petitioner’s motion to proceed in

forma pauperis (Doc. 2) is granted.

    IT IS FURTHER ORDERED that the Petition is dismissed without

prejudice. No certificate of appealability will issue.


    IT IS SO ORDERED.

    DATED:   This 31st day of August, 2021, at Topeka, Kansas.




                                 S/ Sam A. Crow

                                 SAM A. CROW
                                 U.S. Senior District Judge
